Citation Nr: 0304231	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  02-06 818A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Canandaigua, 
New York



THE ISSUE

Entitlement to payment or reimbursement of unauthorized 
private medical expenses incurred between February 16, 2002, 
and February 19, 2002.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel




INTRODUCTION

The veteran served in the U.S. Navy from June 1961 to May 
1966.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 determination by the Network 
Authorization Office (NAO) of the Department of Veterans 
Affairs Medical Center (VAMC) in Canandaigua, New York, that 
the veteran was not entitlement to payment or reimbursement 
for the cost of private medical expenses incurred between 
February 16, 2002, and February 19, 2002.  The veteran 
subsequently appealed that decision.  During that stage of 
the appeal, the NAO issued a Statement of the Case (SOC) in 
May 2002.


REMAND

The facts underlying this case do not appear to be in 
substantial dispute.  The record reflects that, on February 
15, 2002, the veteran reported to the VA Community Based 
Outpatient Clinic in Sidney, New York, with complaints of 
chest pain.  He was subsequently sent to The Hospital in 
Sidney, New York.  (The Board notes in passing that the name 
of this facility is in fact "The Hospital", and that this 
term is not merely meant as a generic description of that 
facility.)  On February 16, 2002, he was transferred to 
Wilson Hospital in Binghamton, New York, which is apparently 
operated by United Health Services.  At that facility, he 
underwent a cardiac catherization and, apparently, insertion 
of a stent.  He was discharged from Wilson Hospital on 
February 19, 2002.

The veteran is seeking entitlement to payment or 
reimbursement for expenses incurred at Wilson Hospital.  (The 
record indicates that a substantial portion of the veteran's 
bill from United Health Services has been paid by Medicare, 
and there is a remaining balance due.)  He essentially 
contends that VA had authorized payment in advance for 
treatment received at that facility in February 2002.  In 
that regard, he asserts that he was referred to that facility 
by Dr. S., a VA physician from the clinic in Sidney who also 
treated the veteran while he was admitted to The Hospital on 
February 15th and February 16th.  

The Board notes that the NAO appears to have denied the 
veteran's claim for payment or reimbursement on the basis 
that he is not eligible under the criteria set forth in 
38 U.S.C.A. § 1728 (West 2002).

Under this law, reimbursement is available only where:  (1) 
such care or services were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; (2) such care or services were rendered to a veteran 
in need thereof (A) for an adjudicated service-connected 
disability, (B) for a non-service-connected disability 
associated with and held to be aggravating a service- 
connected disability, (C) for any disability of a veteran who 
has a total disability permanent in nature from a service-
connected disability, or (D) for any illness, injury, or 
dental condition in the case of a veteran who (i) is a 
participant in a vocational rehabilitation program (as 
defined in section 3101(9) of this title), and (ii) is 
medically determined to have been in need of care or 
treatment . . . .; and (3) [VA] or other Federal facilities 
were not feasibly available, and an attempt to use them 
beforehand would not have been reasonable, sound, wise, or 
practical.  38 U.S.C.A. § 1728(a); see also 38 C.F.R. § 
17.120 (2002) (formerly 38 C.F.R. § 17.80).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, emphasized in the above 
paraphrase, "all three statutory requirements would have to 
be met before reimbursement could be authorized."  Malone, 
10 Vet. App. 539, 542 (1997), citing Cotton v. Brown, 7 Vet. 
App. 325, 327 (1995); Hayes v. Brown, 6 Vet. App. 66 (1993); 
H.R. Rep. No. 93-368, at 9 (July 10, 1973) ("[The proposed 
provision a]uthorizes reimbursement of certain veterans who 
have service-connected disabilities, under limited 
circumstances, for reasonable value of hospital care or 
medical services . . . from sources other than the VA.  
Eligible veterans are those receiving treatment for a 
service-connected disability. . . .  Services must be 
rendered in a medical emergency and VA or other Federal 
facilities must not be feasibly available.").

In this case, the NAO concluded that the veteran is not 
eligible to receive payment or reimbursement for private 
medical expenses incurred from February 16, 2002, to February 
19, 2002, because he is not service-connected for any 
disability.

However, the Board notes that the Veterans Millennium Health 
Care and Benefits Act, which became effective in May 2000, 
also provides general authority for reimbursement for the 
reasonable value of emergency treatment furnished in a non-
Department facility those veterans who are active Department 
health-care participants (enrolled in the annual patient 
enrollment system and recipients of Department hospital, 
nursing home, or domiciliary care under such system within 
the last 24- month period) and who are personally liable for 
such treatment and not eligible for reimbursement under the 
provisions of 38 U.S.C.A. § 1728.  See 38 U.S.C.A. § 1725 
(West 2002); Pub. L. No. 106-117, 113 Stat. 1556 (1999). 

The term "emergency treatment" is defined as medical care 
or services furnished when VA or other Federal facilities are 
not feasibly available and an attempt to use them beforehand 
would not be reasonable, when such care or services are 
rendered in a medical emergency of such nature that a prudent 
lay person reasonably expects that delay in seeking immediate 
medical attention would be hazardous to life or health, and 
only until such time as the veteran can be transferred safely 
to a VA or other Federal facility.  38 U.S.C.A. § 1725(f)(1) 
(added by Pub. L. No. 106-117).

On July 12, 2000, VA published an interim final rule 
establishing regulations implementing 38 U.S.C.A. § 1725.  66 
Fed. Reg. 36,467, 36,472.  Those interim regulations are now 
final, and are codified at 38 C.F.R. § 17.1000-.1008 (2002).  
The regulations, consistent with the statute, became 
effective in May 2000.  Thus, because the treatment at issue 
in this case was received in February 2002, and because the 
veteran's claim for reimbursement was filed in May 2002, both 
38 U.S.C.A. § 1725 and its implementing regulations 
potentially apply to the veteran's claim, and therefore must 
be considered at this time.

Having reviewed the complete record before us, the Board 
believes that the provisions of 38 U.S.C.A. § 1725 and its 
implementing regulations have not been addressed by the NAO 
in this case.  For this reason, there also appear to be 
certain facts not established by the record, which would be 
relevant to any determination made as to the impact of that 
new law on the veteran's claim.  For example, the record does 
not establish whether the veteran is an active Department 
health-care participant as defined by 38 U.S.C.A. § 1725.  
Also, it is unclear as to the extent that the treatment 
received from February 16, 2002, to February 19, 2002, could 
constitute "emergency treatment" as defined by 38 U.S.C.A. 
§ 1725.

Therefore, the Board concludes that a remand of this case is 
necessary so that the NAO may have the opportunity to 
readjudicate this claim under the provisions of 38 U.S.C.A. 
§ 1725 and its implementing regulations, and develop any 
evidence necessary for that readjudication.

The Board is aware that the regulations were recently amended 
so as to allow the Board to develop evidence directly without 
having to remand a case to the agency of original 
jurisdiction.  See 67 Fed. Reg. 3,099 (Jan. 23, 2002) (now 
codified as amended at 38 C.F.R. §§ 19.9, 19.31, 20.903, 
20.1304 (2002)).  These amendments were also intended to 
allow the Board, under certain circumstances, to consider 
evidence not previously considered by the agency of original 
jurisdiction, so long as the claimant is advised of the 
Board's intention to do so and is given an opportunity to 
respond.  The Board has therefore considered whether the 
aforementioned action would be more appropriately 
accomplished directly by the Board, rather than by remanding 
this case to the NAO of the Canandaigua VAMC.  However, under 
the circumstances of this case, which require that 
determinations must be made as to whether the claimant is an 
active Department health-care participant and whether the 
treatment he received at Wilson Hospital in February 2002 
constituted emergency treatment as defined by 38 U.S.C.A. 
§ 1725, the Board believes that a remand to the NAO of the 
Canandaigua VAMC is necessary, because these matters would be 
best addressed by that facility in the first instance.

The Board also takes note of the Veterans Claims Assistance 
Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 
(2000), which substantially amended the provisions of chapter 
51 of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the assistance to be afforded to claimants in 
substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (now codified as amended at 38 U.S.C.A. § 5103 (West 
2002)).  Although the Secretary has enacted implementing 
regulations, these regulations are applicable only to claims 
governed by 38 C.F.R. Part 3; thus, the implementing 
regulations do not apply to this case, in which the governing 
regulations reside in Part 17 of 38 C.F.R.  See 66 Fed. Reg. 
45,620, 45,629 (Aug. 29, 2001) (Supplementary Information: 
Scope and Applicability).  The Board finds that, while this 
case is in remand status, the NAO should ensure that any 
pertinent provisions of the VCAA statute are fully complied 
with.  

Accordingly, this case is remanded for the following action:

1.  The NAO should gather any additional 
evidence that is necessary in order to 
adjudicate the veteran's claim for 
reimbursement of medical expenses incurred at 
a private facility from February 16, 2002, to 
February 19, 2002 under the provisions of 
38 U.S.C.A. § 1725.  In particular, the NAO 
should obtain any evidence necessary to 
establish whether the veteran was, during the 
pertinent time period, an active VA health 
care participant, and to establish whether 
the treatment received at the private medical 
facility from February 16, 2002, to February 
19, 2002, constituted emergency treatment 
under the applicable statutory provision.  
This includes medical records of the 
treatment obtained at that facility, which 
must be obtained and associated with the 
record.

2.  Pursuant to the VCAA, the NAO should 
issue a letter to the veteran informing him 
of the provisions of 38 U.S.C.A. § 1725 and 
its implementing regulations, and advising 
him as to the evidence that would be 
necessary in order to substantiate his claim, 
and as to VA's responsibilities in assisting 
him in obtaining all relevant evidence.

3.  After undertaking any evidentiary 
development deemed necessary, the NAO should 
readjudicate the veteran's claim of 
entitlement to payment or reimbursement for 
medical expenses with specific consideration 
given to the provisions of 38 U.S.C.A. § 1725 
and its implementing regulations.  The NAO 
should make specific findings as to whether 
or not the veteran is an active Department 
health care participant, and as to whether or 
not the treatment he received at a private 
medical facility from February 16, 2002, to 
February 19, 2002, constituted emergency 
treatment under that statute.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the NAO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_____________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).


